M0»       fWib\r(5               COURTofclSWAPPEALS
                                                          DEC 2 8 2015
                                                       Abel Acosta Clerk
FREDERICK MAMUEL.                        IN THE COURT OF CRXMXisjAL
                                         APPEALS
THE STATE OF TEXAS                       AU3TX.M/TEXAS


                           I
          MOTXQM FftR BXTEklSXfltU 6P TXHE TO FXLE
             PETXTldM For. DlSLRETXOKiAfty REVIEW


TO THE HONORABLE JUDGES OF TM<L COUCU OF CRlMlWAL APPEALS2

CdME.^ KICXjl3» FRE.DE.RXCk mAMUEL. PETXTXdidEft j AMD FILES
THIS MOTloM FfcR. AKJ EXTEMSXON OF SXXTV CfeO^ DAYS Dsl LUHICH
TO FXLE A PETXT:XOlsi FOR. DxSCRETXCiKIARy RE.V/XEUJ. IN SUPPORT
OF THIS MOTIoM, APPELLANT SHfc^'S THE COURT THE FoLLOi^lMG*.

                               X.

THE PETniGfcJER UiAS COkWXCTEQ IM THE. Z1[ RST, DISTRICT COURT
OF TRAVIS, TEXAS OF THE OFFENSE OF CAPXTACMUftDtR EM CAUSE
Kta.O|-N~QO»QT^R> STVLED STATE 6F TEXAS VS. FREOERXCk MAMUEL.
THE PETITIONER APPEALED T6 THE COURT OF APPEALS FIRST
SUPREME 3UDXCXAL DISTRICT* THE CAUSE LUAS AFFIRMED GM
DECEMBER SMO13.
                               XX.

THE PRESEkiT DEADLINE For FILIKJ& THE PETITIOM FOR DISCRET
IONARY REVXEliJ IS DECEMBER <T, IciS, THE PETITIONER HAS NOT
REQUESTED AN/ EXTENSION! PRIOR Tfl THIS REQUEST.
                                XT I .
PETXTXOMErt's Request Pea au extension xs Based upon
THE FOLLOLUXNG FACTS; PETITIONER UJAS NGT INFORMED OF THE
DECISION OF*THE COURT OF APPEALS XM AFFIRMING HIS CASE
UMXT NOVEMBER »4>,lOlS, A HOTXOkl FOR REHEARXW& LUAS FILED
AND DENIEDOM DECEMBER &,10l$\ U>H1CH LOOULO MtAN THE DEAD'
LIME DATE IS 3a.uuarv_£,, 2.0 it, PtmioweRlS Iniox&ent Amo UN
ABLE. TO flETAxM COUNSEL, THEREFORE j LUXLL BE. PROCEEDIM^ PR&Se''
                                   22T.
                               GOOD-FAITH RE6UPST


PeTTTlO^ER MAkfeSTHXS REQUEST IN THE INTER£ST OF 3USTXCE, AND
BASED ON THi. TIME FRAME &£1 HAS ACCESS TO THE POLuNSK/ UNIT
LAud LIBRARY, LOMXCH XS TlljO &> HauAS Q^.R DAY <T DAYS PERUJEE.K.
Attendance Process is sendxng a TDCJ-id4i-w/'reguest Form,
UirtlCH ALLOCS ACCESS 1 TO 2 DAYS AFTER SENQlWC.7H6*I-fcA*RE-
&U£«iT FORM.
THIS REQUEST IS K»LT DONE TO DELAY THE FINDLXXATXON OF THE
APPELLATE PROCEE-OXklfiS, NOR REQUESTED T6 HARASS AM/ PARTY
To THIS APPELLATE PROCESS-
PETXTIONER REQUEST A SlYTY Cfcfc* DAV EXTENSXoM , U3 M3XH UiOULO
EXTEND THE DEADLXNE DATE TO MARCH *j, 2.6IU.


                                PRAYER
WHEREFORE, PREMISES CoNSXDSREO . PETITIONER PftAY 14E BE
GRANTED A SXXTV Ckd DA/ EXTENSION THAT EXTENDS TG ON Oft
AflCUT MARCH 1* XOite.

                                               Respectfully




                                             frederick manuel
                                            tpcj-id: Hotsm
                                            PQLUNSky UMXT
                                            3fc11FM3S-Q South
                                             Livings to n,txtt3s~i


i. frederick manuel. do declare ukjoer penalt/of pefour/
that the f0r.goxn(a stated information* xs true and correct-
EXECUTED THIS -IS        DA/ OF DECEMBER, lOiT
                     CERTIFICATE    OF SERvXCE



X CERTIFY THAT A TRUE AND CoRRECT COPY OF THE FoR&GXNG. MOTXON /
PlEnOXNG LUAS SENT BY PLACING IN THE U.S. Po^TAL MAIL Box CF
THE. PcLUNSKY UNXT IN Livx<\jGSTOM .TEXAS i ADDRESS TO °»
TJ.A.'s office »           Court of criminal appeals CLerK
TRAVIS COJHT YDISTRICT     P»0. Box 1230&< CAPITOL STATION
ATTORNEYS OFFICE             AUSTIN. TEXAS 1B111
p.o. Box ma
AUSTIN* TE XAS 7fel (ol - H<J6



                                   DAY OF   PECf.HPiFR        XOtS"
EXECUTED OnJ THXS THE—L&.


                                            fpgnf-PTr.to MANUEL
                                            IPO-ID*. igQWUl
                                            3*011 FM3S£ South
                                            LIVXH6STQM.TV 11351
               IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS




FREDERICK MANUEL

THE STATE OF TEXAS                      NJ0 ,



               Motion to suspend Kule q«5 CB)


TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS"

 NOU3 COMES >FREDERICK MANUEL, PRO SE, APPELLANT IN THIS ACTION
 MOVES THIS COURT TO GRANT THIS MOTICM TO SUSPEND TEXAS RULE
OF APPELLANT PROCEDURE RULE M.3 CB> TO ALLOlO HIM TO SENDTHE
OAXO.XNAL COP/ OF HIS PETITION FOR DXSCRETXONARV REVIEIO tPDRl
VbwLy"AS OPPOSED TO THE Oli-COPYS. AND IN SUPPORT OF THIS MOTION,
APPELLANT PRESENTS THE FOLL6fcJXN& -SUPPORT THEREOF S

                                X.
APPELLANT IS SEEKING, TO FILE A CPDR} CHALLENGING, A DECISION
FROM THE FIRST COURT OF APPEALS, CAUSE NO. 01~ IM-PTHftT "cR-v

                               II.
APPELLANT IS INCARCERATED, AND HAS NO ACCESS TO ACOPY MACHINE,
And do not have, any ujav of makxngi eleven copies-

UJHEREFORE PRIMIS.ES CGNSXDEREO, APPELLANT PRAY THAT THE HflMflR-
ASLE COURT GRANT THIS FOREGOING MOTION, ALLOUJXMCa HlMTOSEMO
ONLY ONE COP/ OF HX«o CPDR^ AS OPPOSSED TO ELEVEN!»

                                                RESPECTFULLY


                                                iri3rr)PR-rr_K. MANUEL



                                                3BTLPK 3^0 south
                                                LIVINGSTON ,Tx 113S >
                    CERTXPICATE PC flsnuTfig



X CERTIFY THAT ATRUE AND CORRECT COPY OF THE FOR&OIN& MOTION /
PLENOING, LUAS SENTT BY PLACING IN THE U.Sa POSTAL MAILBOX OP
THE POLUNSKY UNIT. IN LXVXN&STON >TEXAS . ADDRESS TO 1
q»aJs OFFICE.

Travis county district                 Court of criminal appeals
Attorneys office                       CLERK
P.O.Box I14&                           PoO* Box 1230<&j CAPITAL STATXOKI
AUSTXN, TEXAS Tfelkl - llMfe           JAUSTXINJ, TEXAS T&1 II


Executed o^ this the       tfl    DAY tSC   DECglMRFR        .* ^Ci\s




                                     Frederick. Makiuel
                                     Tqcj-id*. iqotqgi
                                     3&tz fh 3so SOUTH
                                      LlVINGSTONJ/TXll^S't